DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20060129608 A1),  in view of Okada (US 20080320219 A1), further in view of Mallick et al. (US 10474367 B1).  
Regarding Claim 1, Sato teaches
An apparatus comprising: at least one processing device comprising a processor coupled to a memory, the at least 5 one processing device, when executing program code, is configured to: (Sato Abst: There is provided a technique in which such a configuration as to include storage apparatuses on a plurality of sites can reduce a burden of operation/management of backup of data stored in the storage apparatuses. The configuration includes a information processing system on each site to be a backup target, and an information processing system for executing a backup process.)
identify two or more application components of a single application distributed across two or more host devices of a plurality of host devices; (Sato [0040] Respective sites A, B, and C have systems 1A, 1B, and IC. The systems 1 {1A, 1B, 1C} are configured so that a business server 90 {90A, 90B, 90C} (denoted by "H") and a storage apparatus 110 {110A, 110B, 110C} are connected to a LAN 130 {130A, 130B, 130C}. The business server 90 is a host device with respect to the storage apparatus 110.)
and manage synchronous generation of a backup copy of each of the two or more application components of the single application respectively executed on the two or more host devices, wherein each host device has a storage system associated therewith, (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing. [0007] information processing systems configured so as to include storage apparatuses on the plurality of sites and is configured so as to operate/manage the backups of data stored in the storage apparatuses. FIG. 2 [0038] The overall picture of the configuration of this storage system is such that an information processing system 1D on a site D, which serves as a backup execution site (first site), is communicably connected to information processing systems 1 {1A, 1B, and 1C} on respective sites A, B, and C, which serve as backup target sites (second sites), through a WAN 140 and a SAN 150.(i.e. Site A, B, C are the host devices and each has storage system associated. Site D is the managing device with management server 50 and backup server 70)
wherein managing synchronous generation of the backup copy of the single application comprises controlling the creation of a backup copy of each application component executed on each host device on its associated storage system within a same time period. (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing, and convergence and storage of said backup data are executed by obtaining a temporal synchronization. [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
	Sato does not explicitly teach 
identify two or more application components of a single application distributed across two or more host devices of a plurality of host devices; two or more application components of the single application; wherein managing synchronous generation of the backup copy of the single application comprises controlling the creation of a backup copy of each application component executed on each host device on its associated storage system within a same time period.
	However, Okada teaches application (Okada Abstract: The present invention stores application management information indicating respective applications constituting a federated application environment, which is a group constituted by a plurality of associatively operated applications. A plurality of first logical volumes allocated to the specified plurality of applications, and a plurality of second logical volumes constituting the backup targets for data stored in the plurality of first logical volumes, are assigned to the same volume group.) (i.e. a federated application comprises a plurality of applications)
within a same time period. (Okada [0088] Consequently, a backup of all data volumes 2001 inside a copy group 2002 is created at the same point in time.)
Sato and Okada are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato and Okada before him or her to modify the Sato’s system with Okada’s teaching. The motivation for doing so would be (Okada Abstract) backup in a federated application environment.
Sato-Okada does not explicitly teach single application, even though Sato-Okada teaches a federated application (Okada Abstract).
However, Mallick teaches single application (Mallick Col. 5, lines 38-40: The first and second distinct processes are assumed to comprise distinct processes of a single application running on one or more of the host devices)
Sato, Okada and Mallick are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada and Mallick before him or her to modify the Sato-Okada’s system with Mallick’s teaching. The motivation for doing so would be to have (Mallick Col. 5, lines 38-40) a single application running on one or more of the host devices.
Regarding Claim 8, Sato, Okada and Mallick teach
The apparatus of claim 1, wherein managing synchronous generation of the backup copy of the single application is performed by a synchronous backup manager operatively coupled to respective agent modules in the host devices.15 (Okada disclose single application) (Sato [0052]  In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) (i.e. 90A, 90B are agent modules in the host devices)
Regarding Claim 9, Sato, Okada and Mallick teach
The apparatus of claim 1, wherein the application components collectively comprise a single federated application. (Okada Abst: The present invention stores application management information indicating respective applications constituting a federated application environment, which is a group constituted by a plurality of associatively operated applications.) 
Regarding Claim 10, Sato teaches
An apparatus comprising: at least one processing device comprising a processor coupled to a memory, the at least 5 one processing device, when executing program code, is configured to: (Sato Abst: There is provided a technique in which such a configuration as to include storage apparatuses on a plurality of sites can reduce a burden of operation/management of backup of data stored in the storage apparatuses. The configuration includes a information processing system on each site to be a backup target, and an information processing system for executing a backup process.)
identify two or more application components of a single application distributed across two or more host devices of a plurality of host devices; (Sato [0040] Respective sites A, B, and C have systems 1A, 1B, and IC. The systems 1 {1A, 1B, 1C} are configured so that a business server 90 {90A, 90B, 90C} (denoted by "H") and a storage apparatus 110 {110A, 110B, 110C} are connected to a LAN 130 {130A, 130B, 130C}. The business server 90 is a host device with respect to the storage apparatus 110.)
and manage synchronous generation of a backup copy of each of the two or more application components of the single application respectively executed on the two or more host devices, wherein each host device has a storage system associated therewith, (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing. [0007] information processing systems configured so as to include storage apparatuses on the plurality of sites and is configured so as to operate/manage the backups of data stored in the storage apparatuses. FIG. 2 [0038] The overall picture of the configuration of this storage system is such that an information processing system 1D on a site D, which serves as a backup execution site (first site), is communicably connected to information processing systems 1 {1A, 1B, and 1C} on respective sites A, B, and C, which serve as backup target sites (second sites), through a WAN 140 and a SAN 150.(i.e. Site A, B, C are the host devices and each has storage system associated. Site D is the managing device with management server 50 and backup server 70)
wherein managing synchronous generation of the backup copy of the single application comprises controlling the creation of a backup copy of each application component executed on each host device on its associated storage system within a same time period. (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing, and convergence and storage of said backup data are executed by obtaining a temporal synchronization. [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
	Sato does not explicitly teach 
identify two or more application components of a single application distributed across two or more host devices of a plurality of host devices; two or more application components of the single application; wherein managing synchronous generation of the backup copy of the single application comprises controlling the creation of a backup copy of each application component executed on each host device on its associated storage system within a same time period.
	However, Okada teaches application (Okada Abstract: The present invention stores application management information indicating respective applications constituting a federated application environment, which is a group constituted by a plurality of associatively operated applications. A plurality of first logical volumes allocated to the specified plurality of applications, and a plurality of second logical volumes constituting the backup targets for data stored in the plurality of first logical volumes, are assigned to the same volume group.) (i.e. a federated application comprises a plurality of applications)
within a same time period. (Okada [0088] Consequently, a backup of all data volumes 2001 inside a copy group 2002 is created at the same point in time.)
Sato and Okada are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato and Okada before him or her to modify the Sato’s system with Okada’s teaching. The motivation for doing so would be (Okada Abstract) backup in a federated application environment.
Sato-Okada does not explicitly teach single application, even though Sato-Okada teaches a federated application (Okada Abstract).
However, Mallick teaches single application (Mallick Col. 5, lines 38-40: The first and second distinct processes are assumed to comprise distinct processes of a single application running on one or more of the host devices)
Sato, Okada and Mallick are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada and Mallick before him or her to modify the Sato-Okada’s system with Mallick’s teaching. The motivation for doing so would be to have (Mallick Col. 5, lines 38-40) a single application running on one or more of the host devices.
Regarding Claim 17, Sato, Okada and Mallick teach
The method of claim 10, wherein managing synchronous generation of the backup copy of the single application is performed by a synchronous backup manager operatively coupled to respective agent modules in the host devices.15 (Okada disclose single application) (Sato [0052]  In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) (i.e. 90A, 90B are agent modules in the host devices)
Regarding Claim 18, Sato, Okada and Mallick teach
The method of claim 10,  wherein the application components collectively comprise a single federated application. (Okada Abst: The present invention stores application management information indicating respective applications constituting a federated application environment, which is a group constituted by a plurality of associatively operated applications.) 
Regarding Claim 19, Sato teaches
A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to: (Sato Abst: There is provided a technique in which such a configuration as to include storage apparatuses on a plurality of sites can reduce a burden of operation/management of backup of data stored in the storage apparatuses. The configuration includes a information processing system on each site to be a backup target, and an information processing system for executing a backup process. [0073] By executing the storage management program file 54, a storage management program file 58 is loaded onto the memory 56. The CPU/MPU 51 that is a processor executes a control program containing the job management program 57 and the storage management program 58 on the memory 56 and implements a function as the management server 50.)
identify two or more application components of a single application distributed across two or more host devices of a plurality of host devices; (Sato [0040] Respective sites A, B, and C have systems 1A, 1B, and IC. The systems 1 {1A, 1B, 1C} are configured so that a business server 90 {90A, 90B, 90C} (denoted by "H") and a storage apparatus 110 {110A, 110B, 110C} are connected to a LAN 130 {130A, 130B, 130C}. The business server 90 is a host device with respect to the storage apparatus 110.)
and manage synchronous generation of a backup copy of each of the two or more application components of the single application respectively executed on the two or more host devices, wherein each host device has a storage system associated therewith, (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing. [0007] information processing systems configured so as to include storage apparatuses on the plurality of sites and is configured so as to operate/manage the backups of data stored in the storage apparatuses. FIG. 2 [0038] The overall picture of the configuration of this storage system is such that an information processing system 1D on a site D, which serves as a backup execution site (first site), is communicably connected to information processing systems 1 {1A, 1B, and 1C} on respective sites A, B, and C, which serve as backup target sites (second sites), through a WAN 140 and a SAN 150.(i.e. Site A, B, C are the host devices and each has storage system associated. Site D is the managing device with management server 50 and backup server 70)
wherein managing synchronous generation of the backup copy of the single application comprises controlling the creation of a backup copy of each application component executed on each host device on its associated storage system within a same time period. (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing, and convergence and storage of said backup data are executed by obtaining a temporal synchronization. [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
	Sato does not explicitly teach 
identify two or more application components of a single application distributed across two or more host devices of a plurality of host devices; two or more application components of the single application; wherein managing synchronous generation of the backup copy of the single application comprises controlling the creation of a backup copy of each application component executed on each host device on its associated storage system within a same time period.
However, Okada teaches application (Okada Abstract: The present invention stores application management information indicating respective applications constituting a federated application environment, which is a group constituted by a plurality of associatively operated applications. A plurality of first logical volumes allocated to the specified plurality of applications, and a plurality of second logical volumes constituting the backup targets for data stored in the plurality of first logical volumes, are assigned to the same volume group.) (i.e. a federated application comprises a plurality of applications)
within a same time period. (Okada [0088] Consequently, a backup of all data volumes 2001 inside a copy group 2002 is created at the same point in time.)
Sato and Okada are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato and Okada before him or her to modify the Sato’s system with Okada’s teaching. The motivation for doing so would be (Okada Abstract) backup in a federated application environment.
Sato-Okada does not explicitly teach single application, even though Sato-Okada teaches a federated application (Okada Abstract).
However, Mallick teaches single application (Mallick Col. 5, lines 38-40: The first and second distinct processes are assumed to comprise distinct processes of a single application running on one or more of the host devices)
Sato, Okada and Mallick are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada and Mallick before him or her to modify the Sato-Okada’s system with Mallick’s teaching. The motivation for doing so would be to have (Mallick Col. 5, lines 38-40) a single application running on one or more of the host devices.
Claim(s) 2-5, 11-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20060129608 A1),  in view of Okada (US 20080320219 A1), further in view of Mallick et al. (US 10474367 B1), further in view of Mallory (US 6988262 B1).  
Regarding Claim 2, Sato, Okada and Mallick teach
The apparatus of claim 1, wherein managing synchronous generation of the backup copy of the single application further comprises instantiating to control the creation of each application component on its associated storage system. (Mallick disclose single application) (Sato [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
Sato-Okada-Mallick teaches sending instruction of backup process to each of the units (Sato [0052]) (i.e. initializing the execution of backup process), but Sato-Okada-Mallick does not explicitly teach initializing one or more sets of execution threads on each 15 host device to control the creation of each application component on its associated storage system.
However, Mallory teaches one or more sets of execution threads on each 15 host device (Mallory Col. 1, lines 42-45: More and more modern applications, however, involve multiple local processes, multiple threads or multiple processes distributed across multiple machines. Col. 2, lines 43-50: The apparatus is an embeddable execution engine having a command unit for receiving a command indicating a sequence of instructions to be executed, an execution unit for executing the indicated sequence of instructions and a host call unit. In controlled-execution mode, the execution unit executes instructions until an instruction indicating a break event or a remote procedure call is detected.)
Sato, Okada, Mallick and Mallory are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada, Mallick and Mallory before him or her to modify the Sato-Okada-Mallick’s system with Mallory’s teaching. The motivation for doing so would be (Mallory Col. 2, lines 36-39) to permit controlled execution of code residing in heterogeneous operating environments by removing machine and operating system dependent characteristics from the execution information.
Regarding Claim 3, Sato, Okada, Mallick and Mallory teach
The apparatus of claim 2, wherein instantiating one or more sets of execution threads on each host device to control the creation of each application component on its associated storage system further comprises instantiating a set of execution threads on each host device to halt write 20 operations associated with the application components. (Sato [ [110] the job management program 57 of the management server 50 gives the instruction to execute temporarily data freeze processes to the job operation programs 110A and 110B of the business servers 90A and 90B on the sites A and B that are backup target sites, respectively. The above-mentioned instruction to executing the temporarily data freeze process means "a process for: temporarily suspending the accesses to the logical devices 42A and 42B to be backup targets at that time)
Regarding Claim 4, Sato, Okada, Mallick and Mallory teach
The apparatus of claim 3, wherein instantiating one or more sets of execution threads on each host device to control the creation of each application component on its associated storage system further comprises instantiating a set of execution threads on each host device to create the 25 backup copy of the application component on the associated storage system of each host device. (Sato [0049] Thereby, the backup data from the respective storage apparatuses 110A to 110C is converged to the storage apparatus 110D. The backup data may be transferred between the sites by using some data copying means that is not limited to the remote copying function.(i.e. backup copy are generated at each host device A, B, C) [0052] The management server 50 plays a role of executing integrated control of the entire backup process characterized by the present invention, and provides the control or/and instruction related to the backup process to the units in the systems 1A to 1C on the respective sites A to C through the LANs 130A to 130D and the WAN 140.)
Regarding Claim 5, Sato, Okada, Mallick and Mallory teach
The apparatus of claim 4, wherein instantiating one or more sets of execution threads on each host device to control the creation of each application component on its associated storage15 121506.01 system further comprises instantiating a set of execution threads on each host device to release the halt on write operations associated with the application components. (Sato [0115] In S15 and S25, the job management program 57 of the backup server 50 not only outputs, to the job operation program 80 of the backup server 70, the instruction of the backup data, but also permits the job operation programs 100A and 100B of the business servers 90A and 90B on the respective backup target sites to resume the accesses to the disks that has been temporarily suspended by the temporarily data freeze process. In response to the permission, from the job operation programs 100A and 100B, the business servers 90A and 90B on the respective sites instruct the business programs 98A and 98B to resume the accesses to the disks.)
Regarding Claim 11, Sato, Okada and Mallick teach
The method of claim 10, wherein managing synchronous generation of the backup copy of the single application further comprises instantiating to control the creation of each application component on its associated storage system. (Mallick disclose single application) (Sato [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
Sato-Okada-Mallick teaches sending instruction of backup process to each of the units (Sato [0052]) (i.e. initializing the execution of backup process), but Sato-Okada-Mallick does not explicitly teach initializing one or more sets of execution threads on each 15 host device to control the creation of each application component on its associated storage system.
However, Mallory teaches one or more sets of execution threads on each 15 host device (Mallory Col. 1, lines 42-45: More and more modern applications, however, involve multiple local processes, multiple threads or multiple processes distributed across multiple machines. Col. 2, lines 43-50: The apparatus is an embeddable execution engine having a command unit for receiving a command indicating a sequence of instructions to be executed, an execution unit for executing the indicated sequence of instructions and a host call unit. In controlled-execution mode, the execution unit executes instructions until an instruction indicating a break event or a remote procedure call is detected.)
Sato, Okada, Mallick and Mallory are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada, Mallick and Mallory before him or her to modify the Sato-Okada-Mallick’s system with Mallory’s teaching. The motivation for doing so would be (Mallory Col. 2, lines 36-39) to permit controlled execution of code residing in heterogeneous operating environments by removing machine and operating system dependent characteristics from the execution information.
Regarding Claim 12, Sato, Okada and Mallory teach
The method of claim 11, wherein instantiating one or more sets of execution threads 5 on each host device to control the creation of each application component on its associated storage system further comprises instantiating a set of execution threads on each host device to halt write operations associated with the application components. (Sato [0110]  the job management program 57 of the management server 50 gives the instruction to execute temporarily data freeze processes to the job operation programs 110A and 110B of the business servers 90A and 90B on the sites A and B that are backup target sites, respectively. The above-mentioned instruction to executing the temporarily data freeze process means "a process for: temporarily suspending the accesses to the logical devices 42A and 42B to be backup targets at that time)
Regarding Claim 13, Sato, Okada, Mallick and Mallory teach
The method of claim 12, wherein instantiating one or more sets of execution threads 10 on each host device to control the creation of each application component on its associated storage system further comprises instantiating a set of execution threads on each host device to create the backup copy of the application component on the associated storage system of each host device. (Sato [0049] Thereby, the backup data from the respective storage apparatuses 110A to 110C is converged to the storage apparatus 110D. The backup data may be transferred between the sites by using some data copying means that is not limited to the remote copying function.(i.e. backup copy are generated at each host device A, B, C) [0052] The management server 50 plays a role of executing integrated control of the entire backup process characterized by the present invention, and provides the control or/and instruction related to the backup process to the units in the systems 1A to 1C on the respective sites A to C through the LANs 130A to 130D and the WAN 140.)
Regarding Claim 14, Sato, Okada, Mallick and Mallory teach
The method of claim 13, wherein instantiating one or more sets of execution threads 15 on each host device to control the creation of each application component on its associated storage system further comprises instantiating a set of execution threads on each host device to release the halt on write operations associated with the application components. (Sato [0115] In S15 and S25, the job management program 57 of the backup server 50 not only outputs, to the job operation program 80 of the backup server 70, the instruction of the backup data, but also permits the job operation programs 100A and 100B of the business servers 90A and 90B on the respective backup target sites to resume the accesses to the disks that has been temporarily suspended by the temporarily data freeze process. In response to the permission, from the job operation programs 100A and 100B, the business servers 90A and 90B on the respective sites instruct the business programs 98A and 98B to resume the accesses to the disks.)
Regarding Claim 20, Sato, Okada and Mallick teach
The computer program product of claim 19, wherein managing synchronous generation of the backup copy of the single application further comprises instantiating to control the creation of each application component on its associated storage system. (Mallick disclose single application) (Sato [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
Sato-Okada-Mallick teaches sending instruction of backup process to each of the units (Sato [0052]) (i.e. initializing the execution of backup process), but Sato-Okada-Mallick does not explicitly teach initializing one or more sets of execution threads on each 15 host device to control the creation of each application component on its associated storage system.
However, Mallory teaches one or more sets of execution threads on each 15 host device (Mallory Col. 1, lines 42-45: More and more modern applications, however, involve multiple local processes, multiple threads or multiple processes distributed across multiple machines. Col. 2, lines 43-50: The apparatus is an embeddable execution engine having a command unit for receiving a command indicating a sequence of instructions to be executed, an execution unit for executing the indicated sequence of instructions and a host call unit. In controlled-execution mode, the execution unit executes instructions until an instruction indicating a break event or a remote procedure call is detected.)
Sato, Okada, Mallick and Mallory are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada, Mallick and Mallory before him or her to modify the Sato-Okada-Mallick’s system with Mallory’s teaching. The motivation for doing so would be (Mallory Col. 2, lines 36-39) to permit controlled execution of code residing in heterogeneous operating environments by removing machine and operating system dependent characteristics from the execution information.
Claim(s) 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20060129608 A1),  in view of Okada (US 20080320219 A1), further in view of Mallick et al.(US 10474367 B1), further in view of Lazier (US 10162709 B1), further in view of Kohler (US 20200034245 A1).  
Regarding Claim 6, Sato, Okada and Mallick teach
The apparatus of claim 1, 
	Sato-Okada-Mallick teaches synchronizing the start timing or/and the backup process time (Sato [0012] in a consolidated manner the backup operation/management on the plurality of sites into one site, i.e., the first information processing system, by temporally synchronizing the backup processes intended for the plurality of sites, i.e., by synchronizing the start timing or/and the backup process time.), but Sato-Okada-Mallick does not explicitly teach wherein the same time period within which the creation of the5 backup copy of each application component occurs is a commit window,
However, Lazier teaches the same time period within which the creation of the5 backup copy of each application component occurs is a commit window, (Lazier Col. 3, lines 58-61: Another way of mitigating periods of high resource contention is to allot a time slot to a customer and perform that customer's backup at that allotted time.) (allotted time is the commit window).
 	Sato, Okada, Mallick and Lazier are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada, Mallick and Lazier before him or her to modify the Sato-Okada-Mallick’s system with Lazier’s teaching. The motivation for doing so would be (Lazier Col. 3, lines 58-59) another way of mitigating periods of high resource contention.
Sato-Okada-Mallick-Lazier does not teach and wherein the at least one processing device is further configured to initiate generation of a failure message in the event the commit window is exceeded by at least one of the two or more host devices.
However, Kohler teaches initiate generation of a failure message in the event the commit window is exceeded by at least one of the two or more host devices. (Kohler [0033] For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots. Instead, the master backup coordinator would issue a “thaw” instruction to have the 9 other clusters resume normal operations such that, the application consistent snapshot is canceled so that it may be performed at a later period of time. Perhaps after the issues that plagued the 10.sup.th cluster from successfully freezing its local shards within the timeout period. [0092] Computing platform 806 may transmit and receive messages that can be composed of configuration data and/or any other forms of data and/or instructions organized into a data structure (e.g., communications packets).)
Sato, Okada, Mallick, Lazier and Kohler are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada, Mallick, Lazier and Kohler before him or her to modify the Sato-Okada-Mallick-Lazier’s system with Kohler’s teaching. The motivation for doing so would be (Kohler [0009]) implementing application consistent snapshots using a distributed and federated protection domains model.
Regarding Claim 15, Sato, Okada and Mallick teach
The method of claim 10,
	Sato-Okada-Mallick teaches synchronizing the start timing or/and the backup process time (Sato [0012] in a consolidated manner the backup operation/management on the plurality of sites into one site, i.e., the first information processing system, by temporally synchronizing the backup processes intended for the plurality of sites, i.e., by synchronizing the start timing or/and the backup process time.), but Sato-Okada-Mallick does not explicitly teach wherein the same time period within which the creation of the5 backup copy of each application component occurs is a commit window,
However, Lazier teaches the same time period within which the creation of the5 backup copy of each application component occurs is a commit window, (Lazier Col. 3, lines 58-61: Another way of mitigating periods of high resource contention is to allot a time slot to a customer and perform that customer's backup at that allotted time.) (allotted time is the commit window).
Sato, Okada, Mallick and Lazier are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada, Mallick and Lazier before him or her to modify the Sato-Okada-Mallick’s system with Lazier’s teaching. The motivation for doing so would be (Lazier Col. 3, lines 58-59) another way of mitigating periods of high resource contention.
Sato-Okada-Mallick-Lazier does not teach and further including initiating generation of a failure message in the event the commit window is exceeded by at least one of the two or more host devices.
However, Kohler teaches initiating generation of a failure message in the event the commit window is exceeded by at least one of the two or more host devices. (Kohler [0033] For example, assuming an FCC-PD includes a dataset that is stored on shards that span across 10 clusters. During an application consistent backup, for some reason, only 9 out of 10 clusters in the federated consistency group successfully froze I/O operation within their respective shards, and the 10.sup.th cluster failed to do so after a configurable timeout period expires. The master backup coordinator would not issue instructions for the backup slave coordinators to take their relative snapshots. Instead, the master backup coordinator would issue a “thaw” instruction to have the 9 other clusters resume normal operations such that, the application consistent snapshot is canceled so that it may be performed at a later period of time. Perhaps after the issues that plagued the 10.sup.th cluster from successfully freezing its local shards within the timeout period. [0092] Computing platform 806 may transmit and receive messages that can be composed of configuration data and/or any other forms of data and/or instructions organized into a data structure (e.g., communications packets).)
Sato, Okada, Mallick, Lazier and Kohler are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada, Mallick, Lazier and Kohler before him or her to modify the Sato-Okada-Mallick-Lazier’s system with Kohler’s teaching. The motivation for doing so would be (Kohler [0009]) implementing application consistent snapshots using a distributed and federated protection domains model.
Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20060129608 A1),  in view of Okada (US 20080320219 A1), further in view of Mallick et al.(US 10474367 B1), further in view of Kano (US 20080228833 A1).  
Regarding Claim 7, Sato, Okada and Mallick teach
The apparatus of claim 1, wherein managing synchronous generation of the backup copy of the single application (Mallick disclose single application) (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing, and convergence and storage of said backup data are executed by obtaining a temporal synchronization. [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
Sato-Okada-Mallick does not teach wherein managing synchronous generation of the backup copy of the application further comprises implementing an adapted volume shadow copy service protocol.10 
However, Kano teaches implementing an adapted volume shadow copy service protocol.10 (Kano [0068] The backup agent may work with Microsoft's Volume Shadow Copy Service (VSS) to make a consistent state for application data as one of examples)
Sato, Okada, Mallick and Kano are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada, Mallick and Kano before him or her to modify the Sato-Okada-Mallick’s system with Kano’s teaching. The motivation for doing so would be to have (Kano [0068]) a Volume Shadow Copy Service as applying a known technique – VSS - to a known device (method, or product) – data backup server - ready for improvement to yield predictable results of data protection.
Regarding Claim 16, Sato, Okada and Mallick teach
The method of claim 10, wherein managing synchronous generation of the backup copy of the single application (Mallick disclose single application) (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing, and convergence and storage of said backup data are executed by obtaining a temporal synchronization. [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
Sato-Okada-Mallick does not teach wherein managing synchronous generation of the backup copy of the application further comprises implementing an adapted volume shadow copy service protocol.10 
However, Kano teaches implementing an adapted volume shadow copy service protocol.10 (Kano [0068] The backup agent may work with Microsoft's 
Volume Shadow Copy Service (VSS) to make a consistent state for application data as one of examples)
Sato, Okada, Mallick and Kano are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada, Mallick and Kano before him or her to modify the Sato-Okada-Mallick’s system with Kano’s teaching. The motivation for doing so would be to have (Kano [0068]) a Volume Shadow Copy Service as applying a known technique – VSS - to a known device (method, or product) – data backup server - ready for improvement to yield predictable results of data protection.
Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. 
The Applicant argued that the combination of cited references fails to disclose the 
limitations recited by independent claim 1, the Office disagrees.
	Specifically, Sato teaches manage synchronous generation of a backup copy of each of the two or more application components of the single application respectively executed on the two or more host devices (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing. [0007] information processing systems configured so as to include storage apparatuses on the plurality of sites and is configured so as to operate/manage the backups of data stored in the storage apparatuses. FIG. 2 [0038] The overall picture of the configuration of this storage system is such that an information processing system 1D on a site D, which serves as a backup execution site (first site), is communicably connected to information processing systems 1 {1A, 1B, and 1C} on respective sites A, B, and C, which serve as backup target sites (second sites), through a WAN 140 and a SAN 150.(i.e. Site A, B, C are the host devices and each has storage system associated. Site D is the managing device with management server 50 and backup server 70), Okada teaches
a federated application (Okada Abst:The present invention stores application management information indicating respective applications constituting a federated application environment, which is a group constituted by a plurality of associatively operated applications. A plurality of first logical volumes allocated to the specified plurality of applications, and a plurality of second logical volumes constituting the backup targets for data stored in the plurality of first logical volumes, are assigned to the same volume group.) (i.e. a federated application comprises a plurality of applications) within a same time period. (Okada [0088] Consequently, a backup of all data volumes 2001 inside a copy group 2002 is created at the same point in time.), and Mallick teaches a single application (Mallick Col. 5, lines 38-40: The first and second distinct processes are assumed to comprise distinct processes of a single application running on one or more of the host devices).
	The combination of Sato, Okada and Mallick teaches the limitations of independent claim 1, and independent claims 10 and 19.
Regarding the amended dependent claim 6 and claim 15, the combination of Sato-Okada- Mallick-Lazier and Kohler ([0033], [0092]) teaches the claim limitations. Regarding all other dependent claims, the arguments are based on their respective base independent claims 1, 10 and 19, which are addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        

/GAUTAM SAIN/Primary Examiner, Art Unit 2135